Title: To Alexander Hamilton from Jeremiah Olney, 3 August 1792
From: Olney, Jeremiah
To: Hamilton, Alexander



Sir.
Custom-House,Providence 3rd. August 1792.

I have received your favor of the 25th of July, relative to a quantity of Brandy exported by Messrs. Clark & Nightingale, the Drawback on which, you say, cannot be allowed unless the proof required, of its having been actually landed at a foreign Port, is produced: The Excise Act, generally so called, passed in March 1791, clearly, I think, authorizes the payment of Drawbacks on all Spirits, imported since the last Day of June, in Six Months after exportation; and allows One and Two Years for the production of the proof of its being landed at a foreign Port, to cancel the exportation Bond. If there is any other Act which requires this proof before the Drawback on Spirits can be paid, you will much oblige me, Sir, by pointing it out, as I do not recollect any.
I have the Honor to be &c.
Jereh. Olney Collr.
Alexr. Hamilton Esquire
Secretary of the Treasury.
